t c memo united_states tax_court lee f parker and diane k parker petitioners v commissioner of internal revenue respondent docket no filed date for purposes of deferring gain on the sale of their former residence under sec_1034 i r c ps sought to include expenditures made in the construction of an unfinished dwelling structure the structure was located on the same lot as the new residence purchased by ps and ps intended eventually to use both buildings for their residential purposes at the close of the 2-year statutory period for reinvestment and deferment of gain ps had not yet moved into the new structure and were instead using it largely as a workshop area on the facts held ps have not placed the structure into residential use as required by sec_1034 i r c and are thus not entitled to include its costs in order to defer recognition of gain on the sale of their former residence r’s determination_of_a_deficiency is sustained -- - curtis w berner for petitioners usha ravi for respondent memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure the sole issue for decision is whether for purposes of sec_1034 petitioners may include expenses_incurred in constructing a structure intended for eventual residential use as part of the cost of their new principal_residence thereby enabling them to defer recognition of gain on the sale of their former residence unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found mr and mrs parker petitioners sold their residence in los angeles california on date for an adjusted_sales_price of dollar_figure they realized a gain of dollar_figure on the sale but they deferred recognition of this gain pursuant to sec_1034 then on date they purchased a home in turlock california for dollar_figure petitioners moved into the square-foot home on the turlock property the following month and continued to occupy that dwelling as their residence up to and through the time of trial shortly after moving in because the existing big_number square feet were insufficient to accommodate the needs of their family petitioners began preparations for building additional living space initially petitioners contemplated constructing an attached addition a power line easement however rendered such a plan unworkable hence petitioners decided to build a detached residential structure of more than big_number square feet on the turlock property to be located behind the existing home mr parker petitioner had read about the tax benefits available under sec_1034 and he inquired of his tax accountant whether the cost of the detached unit would qualify as part of the purchase_price of the new residence the tax accountant indicated that it would prior to beginning_construction petitioners applied for and obtained a building permit from the city of turlock for what the permit designated a new sfd single family dwelling petitioners likewise secured a conditional use permit and variance to have the existing big_number square-foot home redesignated and allowed to remain in place as a second dwelling_unit ona single family zoned lot in accordance with turlock municipal code section these administrative steps were - necessitated by petitioners’ plans for the new structure to include on two floors a living room kitchen great room bedrooms bathrooms laundry room art studio and garage such that two fully functional dwelling structures would be located on the single lot after the building permit was approved in march of petitioner was able to begin construction in order to reduce cost he did most of the work himself when his employment in and income from the film production industry would allow from date to date petitioners made capital expenditures of dollar_figure relating to the turlock property in connection with either the existing residence or the new structure when these costs are combined with the purchase_price the amount spent totals dollar_figure nonetheless as of date petitioners had never slept in the new structure there was no central heating to the house at that time the rough electrical plumbing and heating ventilation systems were not approved until september of the kitchen and garage were being used as a workshop at the end of only one bath had a sink and toilet installed as of early construction work continued in the living room kitchen great room bedrooms bathrooms laundry room and art studio of the new structure petitioners’ furniture and household goods - - remained in the original home at the time of trial petitioner had been working on the project for more than years and the date of completion remained uncertain opinion we must decide whether petitioners’ expenditures in constructing a separate structure for future residential use are properly included as part of the cost of their new principal_residence for purposes of sec_1034 if so petitioners are entitled to defer recognition of gain on the sale of their former residence if not petitioners are liable for the deficiency determined by respondent petitioners contend that the separate structure should be viewed as an addition albeit detached to their existing residence further petitioners assert that a mere addition or capital improvement to an established new residence need not be placed into actual residential use in order for costs incurred in its construction to be added to the total purchase_price for purposes of sec_1034 conversely respondent contends that failure by petitioners to use the separate structure as a principal_residence within the statutory time period defeats their attempt to have costs -- - incurred in its construction included as part of their purchase_price for the sec_1034 calculation we agree with respondent that residential use is an essential prerequisite to cost inclusion statutory provisions under sec_1001 and sec_61 taxpayers generally must recognize in the year_of_sale all gain_or_loss realized upon the sale_or_exchange of property sec_1034 however provides an exception which allows taxpayers to defer recognition of gain when sale proceeds are reinvested in a new principal_residence the section reads in pertinent part as follows sec_1034 rollover of gain on sale of principal_residence a nonrecognition of gain --if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer’s adjusted_sales_price of the old residence exceeds the taxpayer’s cost of purchasing the new residence c rules for application of section --for purposes of this section a residence any part of which was constructed or reconstructed by the taxpayer shall be treated as purchased by the taxpayer in determining the taxpayer’s cost of purchasing a - residence there shall be included only so much of his cost as is attributable to the acquisition construction reconstruction and improvements made which are properly chargeable to capital_account during the period specified in subsection a sec_1034 was repealed by sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_839 generally effective for sales and exchanges of principal residences after date the sec_1034 rollover provision was replaced by an expanded and revised sec_121 general interpretation as a threshold matter sec_1034 specifies that gain must be reinvested in property purchased and used by the taxpayer as his principal_residence in order for nonrecognition treatment to be available in ascertaining what is meant by used as a principal_residence this court has stated in an oft--quoted pronouncement the elements of residence are the fact of abode and the intention of remaining and the concept of residence is made up of a combination of acts and intention neither bodily presence alone nor intention alone will suffice to create a residence 40_tc_345 affd 326_f2d_760 2d cir see also 91_f3d_82 9th cir affg tcmemo_1994_247 with respect to the abode element courts have consistently focused upon actual physical use and occupancy as a prerequisite - - to the benefit of deferring gain recognition explicit and unambiguous judicial language such as the following has left little room for question for property to be ‘used by the taxpayer as his principal residence’ within the meaning of sec_1034 that taxpayer must physically occupy and live in the house perry v commissioner supra pincite quoting young v commissioner t c memo concerning the intent element sec_1 c income_tax regs interpreting sec_1034 provides whether or not property is used by the taxpayer as his residence and whether or not property is used by the taxpayer as his principal_residence in the case of a taxpayer using more than one property as a residence depends upon all the facts and circumstances in each case including the good_faith of the taxpayer courts have likewise reiterated that intent is to be taken into account but they have nonetheless steadfastly adhered to the principle that intent alone divorced from actual use will not satisfy sec_1034 see 323_f2d_383 5th cir bayley v commissioner 35_tc_288 as stated by the court in united_states v sheahan f 2d pincite it is true that the good_faith of the taxpayer is a circumstance to be weighed and it may be the decisive factor in a close case in determining whether one of two houses is the principal_residence or whether the house is a residence but there must be supporting facts to show that the taxpayer used the new property as his principal_residence --- - thus in general courts have made clear that lack of actual occupancy will thwart the attempts of even the most well- intentioned taxpayer to utilize the deferment rules of sec_1034 application to construction and improvements more specifically this focus on actual use does not shift when examination turns to what courts and legislatures have had to say concerning construction and improvements as indicated above sec_1034 explicitly provides that capital expenditures_for construction reconstruction and improvements may be included in the statutory cost of purchase however to relieve petitioners from the requirement that the separate structure be put to some residential use within the prescribed time period would be not only inconsistent with the history of the section but also illogical as early as in interpreting the predecessor of sec_1034 sec_112 of the code the u s court_of_appeals for the ninth circuit concluded that congress intended to permit the taxpayer to obtain the benefit taxwise only of so much of the cost of construction of or improvements to emphasis added a new house as the taxpayer had constructed and used within the eighteen month period herein applicable 291_f2d_29 9th cir since the code provision like sec_1034 used the language construction and -- - improvements made the court further declared that we cannot in good conscience rewrite the statute as though it included the words ‘contractual liabilities incurred during the months period ’ id in contrast petitioners here contend that the completeness of the improvements is immaterial rather the only question is the amount_paid in connection with capital improvements during the reinvestment_period sec_1034 case law however fails to support this view there are no reported cases permitting inclusion of costs incurred for the construction of a separate structure not yet placed in residential use although in mitchell v commissioner tcmemo_1997_493 cited by petitioners the court uses the terminology commenced and or completed in its discussion of whether the cost of renovations could be included in a sec_1034 calculation the case is distinguishable because the court decided that the improvements were not even commenced or paid for within the reinvestment_period the case law has denied nonrecognition treatment where expenditures were made for residential structures not yet occupied for instance in 58_tc_238 affd per curiam 477_f2d_1333 6th cir the taxpayers sold their former residence and purchased property on which they intended to build their new main residence and a guest house within the reinvestment_period they constructed and moved into the guest house see id they also expended funds in building the main house but this structure was still under construction and not yet occupied at the expiration of the statutory period see id as a result this court refused to allow costs of the main house to be taken into account for purposes of sec_1034 stating that the main house possessed no residential utility and was simply not put into use_as_a_residence before the prescribed time limit id pincite although petitioners attempt to distinguish elam v commissioner supra on the grounds that the guest house and main house in that case were separate residences rather than two structures intended as a single residence this difference becomes irrelevant in light of the precedent that both new residences and mere additions or improvements must be placed into residential use before sec_1034 will apply moreover the court in elam even addresses this multiple buildings issue while indicating that outbuildings and servient structures might in some scenarios logically and functionally be classified as part of a residence the court makes clear that an unfinished structure intended for future dwelling performs no such logical residential role see id poagque v united_states aftr 2d ustc par big_number b d va affd without published opinion 947_f2d_942 4th cir cited by petitioners offers an example of a situation where multiple structures were performing their logical and intended function in support of a residence and hence similarly emphasizes the importance of normal residential use still further illustrating the type of use necessary to qualify a structure for sec_1034 purposes the court in united_states v sheahan f 2d pincite declared even planting shrubbery putting up a mailbox moving in boxes of belongings and occasionally eating lunch at a newly constructed house to be only token ‘use’ insufficient to satisfy the statutory requirement that construction be used as a residence likewise in bayley v commissioner t c pincite the court refused to permit sec_1034 to be used despite the taxpayers’ having moved in some furniture where the rather extensive state of incompletion of the new residence--no water or sewerage connections no appliances in the kitchen and lights and flooring only in minimal quantities----effectively prevented petitioners from living in the new residence the court in bayley particularly emphasized the taxpayers’ failure to sleep in the new residence as indicative of the fact that they had not begun to use and occupy it within the meaning of the statute see id pincite here petitioners’ new structure stood ina parallel state of incompletion at the end of when the statutory period expired petitioners had never slept in the building at that time there was no central heating the kitchen was being used as a workshop to aid in the ongoing construction the garage had similarly been pressed into service as a workshop and used to house construction tools three of the structure’s major systems were not even inspected by the city of turlock and approved in rough form until september of thus nearly years after the expiration of the statutory period the residence could boast only rough electrical plumbing and heating ventilation systems moreover the condition of a home with such rough systems is significantly removed from what could be termed livable a rough electrical system must include wiring but not switches and fixtures a rough plumbing system similarly denotes pipes and drain lines for fixtures such as toilets and bathtubs but not the fixtures themselves a rough heating system has vents for a water heater or furnace but again need not have the actual heater or furnace here the only evidence offered by petitioners that their systems were in anything other than such rough form at the close of the relevant period is testimony that a toilet and sink had been installed in one bathroom furthermore photographs taken in reveal that construction work remained in progress in the intended living room kitchen great room bedrooms bathrooms laundry room and art studio of the new structure in contrast pictures taken at the same time in the older home show that petitioners’ furniture and household goods were still located in the original building consequently we must conclude that the new structure was simply not ready for residential occupancy and was not occupied before the expiration of the statutory period hence the attempts of petitioners to comply with the statute like those of the taxpayers in elam sheahan and bayley cannot be said to rise above the level of token use the general incompleteness the lack of major furniture appliances and amenities and the failure to sleep in the structure cannot be overcome by petitioners’ minimal or workshop use of the structure thus since petitioners simply have not placed the new structure into use as part of their residence a denial of nonrecognition treatment is required we therefore hold that petitioners are not entitled to defer recognition under sec_1034 of gain on the sale of their principal_residence respondent’s determination_of_a_deficiency with respect to petitioners’ taxable_year is sustained to reflect the foregoing decision will be entered for respondent
